Title: To James Madison from Audley Laurens Osborne (Abstract), 3 May 1805
From: Osborne, Audley Laurens
To: Madison, James


3 May 1805, Salisbury, North Carolina. “If the most correct motives did not guide me, I should hesitate in taking the freedom of troubleing you in the business of a stranger to you personally. I have inclosed to you the copy of a letter to the President of the United States, for fear, that through accident the Original which I have sent him may miscarry. You will highly oblige me by delivering it to him if he has not recieved the original. I have written to him Soliciting his patronage in procuring me some reputable imployment under government, such as he may concieve me calculated to fill. I have undertaken to be my own recommendor, & as such, have found it necessary to ‘trumpit forth’ my qualifications, which however foreign to my feelings, I have found it necessary to do, Not because I could find no others to do it for me; but from circumstances, which it would be impossible to explain in the limits of a letter, but which I will not hesitate to do, if ever it shall be my good fortune to see & speak to the President or Yourself. I presume Sir, to Address You in the manner I have, from a conciousness, that whatever trouble you may take & that whatever service you may do me, through Your interest, will confer on me a lasting favour, for which I will allways be thankful; & that You will never repent having rescued from distress one, who can value as he ought, the favours of disinterested friendship.
“Be so good, as, in some degree, to interest yourself in my behalf. Depend upon it there are few who can boast of a greater share of those qualifications, necessary to the proper fulfillment, of most of those lower offices under government, which require an unremitted attention to business, together with a good education. Let not the uncommon mode of application stagger Your mind; but consider that ten thousand circumstances attending a young man, brought up to the highest expectations may justify the step.”
